Citation Nr: 0735660	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-12 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
January 1981 to February 1986.  This matter was originally 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a March 2006 decision, the Board denied the veteran's 
claim for service connection.  He appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2006, the Court issued an order that endorsed a 
joint motion by the parties (Joint Motion), vacated the 
Board's decision, and remanded the matter to the Board for 
action in compliance with the Joint Motion.  In January 2007, 
the matter was remanded for further development.


FINDING OF FACT

A chronic low back disability was not manifested during the 
veteran's active service; and any current back disability is 
not shown to be related to his service or to an injury 
therein.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A letter in July 2003 (prior to the RO's initial adjudication 
of the instant claim) explained the evidence necessary to 
substantiate the claim, the evidence VA was responsible for 
providing, and the evidence the veteran was responsible for 
providing.  Although the July 2003 letter did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him to submit any 
service medical records in his possession, and informed him 
of the evidence required to substantiate his claim and that 
he should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
his behalf.  In an April 2007 letter, the veteran was given 
notice regarding ratings and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was given ample time to respond to these letters or 
supplement the record.  Neither the veteran nor his attorney 
alleges that notice has been less than adequate.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and available records of pertinent 
post-service medical treatment.  The RO arranged for VA 
examinations in 2003 and 2007.  The Board is satisfied that 
the RO has complied with VA's duty to assist the veteran in 
the development of the facts pertinent to his claim. 
II.  Factual Background

A September 1980 pre-enlistment examination report is silent 
for complaint, treatment, or diagnosis of a back disorder.  
In June 1983, the veteran reported low back pain after 
lifting a 90 pound weight.  He also reported during the 
clinic visit that such had happened once before, several 
months prior.  No follow-up treatment was noted.  A July 1985 
physical profile serial report notes that the veteran had the 
physical stamina to endure periods of prolonged standing and 
to endure training activities and ceremonies in adverse 
climatic conditions.  He had the physical ability to 
supervise and guide young airmen on a 24 hour basis.  No 
defects or restrictions were noted.  On a January 1986 
service separation examination, the veteran reported a 
history of recurrent back pain.  On clinical evaluation his 
spine was normal.  The examiner noted that the veteran had 
low back pain twice, secondary to over-exertion in 1982 and 
1983.  He was treated with rest; no medications were taken; 
and there was a full recovery.  Currently there were no 
complaints, no symptoms. 

Post-service medical records from various private physicians 
for the period between 1988 and 1997 do not reveal any 
complaints, treatment, or a diagnosis of a low back disorder.  

A December 1999 medical record from Dr. TSE notes findings of 
limited lumbar flexion.  A January 2000 report from Dr. TSE 
notes that MRI showed tethered cord and a split cord 
malformation.  A lumbar myelogram in February 2000 was 
interpreted as showing lumbosacral disc narrowing and a small 
disc bulge.  Private medical reports from January to May 2000 
reveal complaints of back pain radiating to lower extremities 
and urinary incontinence, and a diagnosis of tethered cord 
with split cord malformation inferiorly.

VA medical records from February to November 2003 note the 
veteran had multiple complaints of low back pain, left leg 
weakness and urinary incontinence.  He indicated he had back 
and leg problems since 1982.  An MRI in August 2003 found 
narrowing of the disk space at L5-S1 and prominence of the 
thecal sac.  His pain and incontinence accelerated, and he 
eventually underwent a laminectomy in November 2003.

On December 2003 VA examination, the veteran indicated that 
after the 1982 injury in service he continued to experience 
pain throughout his time in service.  He stated that the back 
pain would radiate to his buttocks and left leg.  He also 
stated that after discharge he continued to have pain in the 
low back radiating to both legs.  He indicated that he 
developed weakness in his left leg and in 1988 developed 
urinary incontinence, as well as some incontinence of the 
bowel in 1997.  Physical examination revealed that the 
veteran walked with a cane in his left hand, walked slowly 
and essentially had no motion in his back.  The impression 
was tethered spinal cord with urinary incontinence and 
impotence, release of tethered spinal cord with continued 
pain, impotence and fewer episodes of incontinence, decreased 
range of motion of the lumbar spine, and chronic pain.  The 
examiner opined that tethered cords are usually congenital or 
as a result of arachnoiditis or infection.  He indicated that 
the back injury the veteran suffered in service was a soft 
tissue injury.  He further opined, that while the veteran 
probably had the tethered cord in service, he did not think 
the injury caused the veteran's tethered cord.

At a March 2004 RO hearing, the veteran testified that he had 
back problems since his original injury during service.  
Furthermore, the veteran also stated that he was treated by 
other physicians in the mid to late 1980s for back 
complaints.  He indicated [page 7 of hearing transcript] that 
he would try to obtain information from the other physicians.

The RO sought and [in May 2005] received clinical records 
from sources identified by the veteran.  The records provide 
information that either duplicates what was previously of 
record or information that is not pertinent to the matter at 
hand..

A May 2007 VA examination report notes the veteran's history 
of low back pain on various occasions since service.  After 
reviewing the claims file and examining the veteran, the VA 
examiner noted the following impressions: tethered spinal 
cord with operative repair in November 2003, with continued 
severe back pain, left leg radiation and neurogenic bladder; 
and chronic lumbosacral sprain on two occasions dating to 
1983, resolved with conservative treatment.  The VA examiner 
stated:

The [veteran's] history is that he had 2 
episodes of back pain in 1983.  These 
responded to conservative treatment.  
There was no evidence of radiculopathy at 
the time.  There was no diagnosis of a 
back problem during his service at the 
time of discharge or at the time 
immediately thereafter.  The problem of 
tethered or split spinal cord is not a 
congenital problem.  It was not present 
and not evident by clinical evaluation 
during or immediately after the time he 
was in the service.  It began to bother 
him some years after service activity.  
It was not incurred or aggravated by 
service activity, nor was it aggravated 
beyond its natural progression during the 
service.

III.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a).  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

There is no question that the veteran has current low back 
disability.  Disc disease is shown by diagnostic studies, and 
tethered/split cord is shown and diagnosed.  Likewise, it is 
not in dispute that the veteran sustained low back injury (on 
two occasions) in service; the injuries are reported in his 
service medical records.  What must still be shown to 
establish service connection for a low back disability is 
that the current low back disability is related to the 
injuries (and related complaints) in service.

The service medical records show that the injuries in service 
were acute; the associated complaints were transitory; and 
that there was no chronic low back disability as a result of 
the injuries.  When the injuries occurred, the sole treatment 
noted was rest.  No medications or other treatment were 
required.  There was no follow-up.  The veteran served 
approximately three years of subsequent active duty, and no 
further complaints of low back pain were noted.  On service 
separation examination the history of the two incidents of 
back pain in service was noted.  It was specifically noted 
that the episodes of low back pain in service had resolved, 
that clinical evaluation of the back was normal and that the 
veteran had no related complaints or symptoms.  The veteran's 
allegations of continuing persistent low back complaints 
after the injury in service are inconsistent with 
contemporaneous records, which (due to their nature) have 
greater probative value.  Moreover, the May 2007 VA examiner 
opined that the veteran's in-service back problems resolved 
with conservative treatment.  There is no medical opinion to 
the contrary of record.  

Furthermore, there is no competent evidence that relates the 
veteran's current acquired low back disability to his active 
service/complaints noted therein.  The only competent 
(medical) evidence that specifically addresses this matter, 
the 2003 and 2007 VA examination reports, is against there 
being such a nexus.  (Although the December 2003 VA examiner 
opined that tethered cords are usually congenital or as a 
result of arachnoiditis or infection, the May 2007 VA 
examiner clearly stated that the veteran's tethered or split 
spinal cord is not a congenital problem, and was not present 
or evident by clinical evaluation during or immediately after 
the veteran's service.  Moreover, both VA examiners opined 
that this disability is not due to any pathology incurred in 
service.)  Significantly, a lengthy period of time between 
service and the first post-service clinical notation of the 
disability for which service connection is sought (here about 
13 years) is, of itself, a factor for consideration against a 
finding of service connection.

The veteran is a layperson, and consequently is not competent 
to establish medical etiology by his own opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.


ORDER

Service connection for  low back disorder is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


